                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERCA,                   )      CASE NO. 1:19-CR-00229-SO
                                           )
       Plaintiff,                          )      JUDGE SOLOMON OLIVER, JR.
                                           )
       vs.                                 )
                                           )
MICHAEL DAVID MILLER                       )      UNOPPOSED MOTION FOR
                                           )      PERMISSION TO TRAVEL
       Defendant.                          )
                                           )

       Now comes the Defendant, Michael David Miller, by and through counsel, and

respectfully requests that this Honorable Court enter an Order permitting him to travel

throughout the dates of December 31, 2019 until January 3, 2020. Counsel for the United States

and Mr. Miller’s probation officer have been consulted regarding this Motion and they do not

oppose the Court granting said Motion.

       A Memorandum in support is attached hereto and incorporated herein.

                                                  Respectfully submitted,


                                                  /s/ Roger M. Synenberg
                                                  ROGER M. SYNENBERG (0032517)
                                                  CLARE C. MORAN (0081134)
                                                  MATTHEW A. KURZ (0097941)
                                                  Synenberg & Associates, LLC
                                                  55 Public Square, Suite 1331
                                                  Cleveland, Ohio 44113
                                                  (216) 622-2727
                                                  (216) 622-2707 (Fax)
                                                  lawoffice@synenberg.com
                                       MEMORANDUM

        On April 9, 2019 Defendant Michael Miller was indicted and charged with one count of

Transmission of Threat in Interstate Commerce in violation of 18 U.S.C. § 875(c). On May 2,

2019, as an additional condition of his release, Mr. Miller was restricted from traveling to

locations other than the Northern District of Ohio and the District of Colorado without the

Court’s permission.

        Mr. Miller’s sentencing in the above caption case had been set for December 30, 2019 at

2:30 PM. On December 10, 2019, this Honorable Court advised that Mr. Miller’s sentencing will

be moved either to January 2, 2020 or January 3, 2020. On December 11, 2019, counsel for the

United States advised that both proposed dates were acceptable. On the same day, it was

proposed by defense counsel that Mr. Miller’s sentencing be moved to January 3, 2020.

        With the date of his sentencing tentatively set for January 3, 2020, Mr. Miller is seeking

to travel alongside his family out of the District of Colorado on December 31, 2019 with his

eventual destination being Cleveland, Ohio on January 3, 2020. The reason for this request is

that Mr. Miller’s grandfather is celebrating his 90th birthday in Danbury, Wisconsin.

        Mr. Miller’s itinerary would be to fly out of Colorado on December 31, 2019 and arrive

in Minneapolis, Minnesota on the same day. Mr. Miller and his parents would then rent a vehicle

and drive to Danbury, Wisconsin where his grandfather resides. At the conclusion of their visit,

Mr. Miller and his family would drive back to Minneapolis, and then fly to Cleveland, Ohio on

January 2, 2020 and await sentencing in the above captioned matter on January 3, 2020.

        Counsel for the United States Government as well as Mr. Miller’s probation officer have

been consulted regarding this request. Neither party opposes the court granting Mr. Miller’s

request to travel.



                                                2
       WHEREFORE, Defendant Michael Miller respectfully requests permission to travel out

of the District of Colorado from December 31, 2019 through January 3, 2020.

                                                  Respectfully submitted,


                                                  /s/ Roger M. Synenberg
                                                  ROGER M. SYNENBERG (0032517)
                                                  CLARE C. MORAN (0081134)
                                                  MATTHEW A. KURZ (0097941)
                                                  Synenberg & Associates, LLC
                                                  55 Public Square, Suite 1331
                                                  Cleveland, Ohio 44113
                                                  (216) 622-2727
                                                  (216) 622-2707 (Fax)
                                                  lawoffice@synenberg.com




                                              3
                                CERTIFICATE OF SERVICE

       I hereby certify that on December 11, 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt. All other parties will be served by

regular US mail. Parties may access this filing through the Court’s system.


                                                      s/Roger M. Synenberg
                                                      ROGER M. SYNENBERG




                                                 4
